W. O. MURRAY, Chief Justice.
This is an appeal from a judgment of the trial court refusing a temporary injunction after a hearing.
The plaintiffs below were property taxpaying citizens of 'Starr County, Texas, and the defendants were the Commissioners’ Court and certain County Officers of Starr County. The suit was for both a temporary and permanent injunction against the defendants, to prevent them from proceeding under the 1953 and 1954 budget for Starr County.
It is not contended that any unlawful expenditures would be made before January 1, 1954. Counsel for appellants, in his oral argument, admitted that the trial court, befor.e refusing the temporary injunction, tendered him a- hearing upon the permanent features of the injunction as of November 3, 1953, and that .this offer was declined by the appellants. Under such circumstances the trial court was justified in refusing the temporary injunction and there is a complete failure to.show that the court in any way abused its discretion in doing so. Texas Foundries, Inc., v. International Moulders & Foundary Workers’ Union, Tex.Sup., 248 S.W.2d 460; Spears v. City of South Houston, 136 Tex. 218, 150 S.W.2d 74.
• The judgment refusing the temporary injunction is affirmed.